DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. Claims 1 and 8 are rejected. Claims 2-7 are objected.
Response to Arguments/Remarks
	The arguments/remarks filed on December 3, 2021 have been fully considered. With regards to the nonstatutory double patenting rejection as being unpatentable over U.S. Patent No. 10,836,721, the rejection has been overcome by the submission of a terminal disclaimer on December 3, 2021 and the rejection has been withdrawn. 
Election/Restrictions
	It is noted that the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-8 has been searched and examined in its entirety) and this has necessitated new grounds of rejection under 35 U.S.C. 102(a)(1), which are described below. 
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,973,057.
U.S. Patent No. 7,973,057 discloses thalidomide analogs which can be used in pharmaceutical compositions (e.g., see claim 6), such as the compounds 205, 212, 213, 215, and 216 (e.g., see column 39) which anticipate compounds of the instant claims wherein Y1 is a bond, R1 and R2 are H, Z1 is C=O, Z2 is C=O or C=S, Ring B is 
    PNG
    media_image1.png
    57
    71
    media_image1.png
    Greyscale
, and Z3 and Z4 are C=O or C=S. 
Claim Objections
Claims 2-7 are objected to for depending on a previous rejected claim. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.